 In the Matter Of SAMUEL GOLDENBERG, DOING BUSINESS, AS AN IN-DIVIDUAL UNDER THE FIRM NAME AND STYLEOF PARAGONSLIPPERCOMPANYandBOOT &SHOE WORKERSUNION, A. F. OF L.Case No. R-756CERTIFICATION OF REPRESENTATIVESOctober 1, 1938On June 27, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in the-above-entitled case."On July 12, 1938, the Board issued an Amend-,ment to Direction of Election.2The Direction of Election directedthat an election by secret ballot be conducted among all productionemployees of Samuel Goldenberg, an individual doing business un-,der the firm name and style of Paragon Slipper Company, who wereemployed by the Company during the period of 3 weeks prior to.and including February 25, 1938, excluding supervisory, office, andmaintenance employees, those who have the power to hire or dis-charge, and those employees who quit or were discharged for causebetween such date and the date of election, to determine whetherthey desire to be represented by Boot & Shoe Workers Union, af-filiated with the American Federation of Labor, or by United ShoeWorkers of America, affiliated with the Committee for IndustrialOrganization, for the purposes of collective bargaining, or by neither.Pursuant to the Decision and Direction of Election and the Amend-ment to Direction of Election, an election by secret ballot was con-ducted on July 15, 1938, under the direction and supervision of the,Regional Director for the Second Region (New York City). OnJuly18, 1938, the said Regional Director, acting pursuant to Article-III, Section 9, of National Labor Relations Board Rules and Regu-lations-Series 1, as amended, issued and duly served upon the partiesan Intermediate Report on the election.No objections or exceptionsto the Intermediate Report have been filed by any of the parties.17 N. L. R B. 1213.28 N.L.R B 243.9 N. L. R. B., No. 38 DECISIONS AND OHDEIu9As to the ballotingand its results,the Regional Director reportedas follows :Total number eligible to vote------------------------------150Total number of ballots cast------------------------------121Total number of blank ballots-------------------------------0Total number of void ballots-------------------------------0Total number of challenged ballots---------------------------0Total number of votes in favor of Boot & Shoe Workers Union,affiliatedwith the American Federation of Labor----------19Total number of votes in favor of United Shoe Workers ofAmerica, affiliated with the Committee for Industrial Or-ganization------------------------------------------------102By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8and 9, of National Labor Relations Board Rules and Regulations-Series 1, as amended,IT IS HEREBYCERTIFIED that United Shoe Workers of America, af-filiated with the Committee for Industrial Organization, has beendesignated and selected by a majority of the production employeesof Samuel Goldenberg, an individual 'doing business under the firmname and style of Paragon Slipper Company, excluding supervisory,office, and maintenance employees, and those who have the power tohire or discharge, as their representative for the purpose of collec-tive bargaining, and that, pursuant to Section 9 (a) of the Act,United Shoe Workers of America, affiliated with the Committee forIndustrial Organization, is the exclusive representative of all suchemployees for the purposes of collective bargaining in respect to ratesof pay, wages, hours of employment, and other conditions ofemployment.MR. DONALD WAKEFIELD SMITH took no part in the considerationof the above Certification of Representatives.